                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FORT SMITH DIVISION



DALE D. REEVES                                                                   PLAINTIFF

v.                                 Case No. 2:17-CV-2185

NANCY A. BERRYHILL,
Acting Commissioner,
Social Security Administration                                                   DEFENDANT



                                           ORDER

       The Court has received proposed findings and recommendations (Doc. 16) from United

States Magistrate Judge Erin L. Wiedemann. There have been no objections. After careful review,

the Court concludes that the findings and recommendations should be, and hereby are, approved

and adopted as this Court’s findings in all respects in their entirety. Judgment will be entered

accordingly.

       IT IS SO ORDERED this 7th day of December, 2018.



                                            /s/P. K. Holmes, III
                                            P. K. HOLMES, III
                                            CHIEF U.S. DISTRICT JUDGE
